IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-75,934 & AP-75,935



              EX PARTE THOMAS CLIFFORD MCGOWAN, Applicant



            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. 85-98797-U & 85-81070-U IN THE 291 ST DISTRICT
                  COURT FROM DALLAS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

sexual assault and burglary of a habitation and sentenced to life imprisonment on each cause. The

Fifth Court of Appeals affirmed his convictions. McGowan v. State, 729 S.W.2d 316 (Tex.

App.–Dallas, 1987) and McGowan v. State, No. 05-86-271-CR (Tex. App.–Dallas, delivered

February 4, 1987).

       Applicant contends that he has newly discovered evidence that he is actually innocent of
these offenses. The trial court has determined that no rational jury would have convicted Applicant

in light of the new evidence, which was previously unavailable to Applicant. The evidence, obtained

pursuant to post-conviction DNA testing and investigation, indicates that Applicant is excluded from

being the perpetrator in this case. Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202,

209 (Tex. Crim. App. 1996).

       Relief is granted. The judgments in Cause Nos. 85-98797-U & 85-81070-U in the 291st

District Court of Dallas County are set aside, and Applicant is remanded to the custody of the Sheriff

of Dallas County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: June 11, 2008
Do Not Publish